 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 607 
In the House of Representatives, U. S., 
 
July 20, 2009 
 
RESOLUTION 
Celebrating the Fortieth Anniversary of the Apollo 11 Moon Landing. 
 
 
Whereas President John F. Kennedy in his May 25, 1961, speech to Congress set forth the goal of landing a man on the Moon and returning him safely to the Earth;  
Whereas the Apollo program was designed to achieve the goal established by President Kennedy by sending a crew of three astronauts to the Moon and returning them safely to the Earth;  
Whereas the Apollo program built on the knowledge and experience gained from the Mercury and Gemini human space flight programs, as well as from precursor robotic lunar exploration activities;  
Whereas the crew of Apollo 11 consisted of Neil Armstrong, Mission Commander, Buzz Aldrin, Lunar Module Pilot, and Michael Collins, Command Module Pilot;  
Whereas the crew of Apollo 11 launched into space aboard a Saturn V rocket on July 16, 1969, on a 4-day trip to the Moon;  
Whereas, on July 20, 1969, Neil Armstrong and Buzz Aldrin successfully piloted the Eagle Lunar Module to the surface of the Moon;  
Whereas, on July 20, 1969, when Neil Armstrong took his first step on the Moon, he became the first person to walk on the surface of another celestial body;  
Whereas the Apollo 11 Moon landing was the culmination of the efforts of tens of thousands of scientists, engineers, and other dedicated individuals and organizations;  
Whereas the Apollo 11 Moon landing was experienced by millions of people all around the world by means of radio and television broadcasts;  
Whereas the Apollo 11 astronauts left a plaque on the lunar surface that stated: We came in peace for all mankind;  
Whereas the successful Apollo 11 Moon landing was one of the most significant events of the 20th century and inspired a generation to strive towards great accomplishments in space and on Earth; and  
Whereas the Apollo 11 achievement continues to inspire Americans as we prepare for future human journeys back to the Moon and other destinations in the solar system: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates the 40th Anniversary of the Apollo 11 lunar landing;  
(2)honors the brave crew of the Apollo 11 mission—Neil Armstrong, Buzz Aldrin, and Michael Collins; and  
(3)commends all those individuals and organizations who contributed to such a historic achievement that continues to be an inspiration to the Nation and the world.  
 
Lorraine C. Miller,Clerk. 
